Exhibit 10.1

 

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

FOR NICHOLAS CYPRUS

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE between The Interpublic
Group of Companies, Inc. (“Employer”) and Nicholas Cyprus (“Executive”). In
consideration of the mutual covenants herein contained, the parties agree as
follows:

 

1.            Termination of Employment. Executive has been terminated, for
reasons other than “for Cause,” from any and all positions that he holds at
Employer or any subsidiary thereof effective March 31, 2006 (the “Termination
Date”).


2.            Termination Benefits. Upon termination, Executive will be entitled
to those benefits generally applicable to terminated employees, including
distribution of 401(k)/retirement benefits, continuation of health coverage
under COBRA, any accrued but unused Paid Time Off (PTO) (to the extent required
by state law) and earned but unpaid wages and properly documented expense
reimbursements. In addition, in exchange for entering into this Agreement and
Release, and in full satisfaction of Employer’s obligations to Executive
pursuant to any written agreement between Employer and Executive, including but
not limited to the employment agreement dated May 24, 2004 (the “Employment
Agreement”) and subject to Executive’s execution and non-revocation of, and
compliance with this Agreement and Release, Employer shall pay the following
benefits to Executive:

 

a.            Salary Equivalents.      Continued base salary in an amount equal
to twenty four (24) months of base salary at the rate of Four Hundred Eighty
Three Thousand Five Hundred Dollars ($483,500) per year (for a twenty four (24)
month total hereunder of Nine Hundred Sixty Seven Thousand Dollars ($967,000)),
payable as set forth immediately below. The first payment shall be made on
October 1, 2006 (the “First Payment Date”), and shall be in the amount of Two
Hundred Eighty Two Thousand Forty Two Dollars ($282,042), less all applicable
taxes and withholdings, which is equal to seven (7) months’ base salary. The
remaining payments, totaling Six Hundred Eighty Four Thousand Nine Hundred Fifty
Eight Dollars ($684,958), will be made in accordance with the payroll procedures
for salaried personnel commencing on November 1, 2006, and shall be made in
equal, twice-monthly payments of Twenty Thousand One Hundred Forty Six Dollars
($20,146), less all applicable taxes and withholdings, through March 31, 2008
(the “Severance Period”).

 

b.            Incentive Equivalents.                 (i)          On or about
each of April 1, 2007 and April 1, 2008, Executive will be paid the sum of Two
Hundred Forty One Thousand Seven Hundred Fifty Dollars ($241,750), less all
applicable taxes and withholdings.

 

(ii)          On or about April 1, 2009, Executive will be paid the sum of Sixty
Thousand Four Hundred Thirty Eight Dollars ($60,438), less all applicable taxes
and withholdings.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

c.            Vesting of Equity.        (i)          Executive was previously
granted 17,470 shares of Interpublic Common Stock on or about May 24, 2004
pursuant to the Interpublic Long Term Incentive Plan (“LTIP”) (subject to a
three year restriction). Except as otherwise provided Section 2(e), these shares
will continue to vest during the Severance Period and will become fully vested
on the earlier of May 24, 2007 or the date on which Executive commences new
employment that is not violative of Section 12(c) herein.

 

(ii)          Executive was previously granted 10,292 shares of Interpublic
Common Stock on August 3, 2005 pursuant to the LTIP (subject to a vesting
schedule by which 1/3 of such shares vest on each anniversary of the grant, and
the entire grant is vested as of August 3, 2008). Except as otherwise provided
in Section 2(e), these shares will continue to vest, pro rata, until the sooner
of the conclusion of the Severance Period or the date on which Executive
commences new employment that is not violative of Section 12(c) herein. In the
event that Executive commences new employment in compliance with Section 12(c),
prior to the conclusion of the Severance Period, the shares will vest, pro rata,
until the date on which Executive commences such new employment, but in no event
will fewer than Three Thousand Four Hundred and Thirty One (3,431) of such
shares be vested, regardless of the date on which Executive commences such new
employment.

 

(iii)        Executive was previously granted a total of Sixty Nine Thousand
Eight Hundred Eight One (69,881) shares of restricted Interpublic Common Stock
on or about May 24, 2004, with approximately 1/3 of such shares becoming
unrestricted on the first anniversary date of the grant; 1/3 becoming
unrestricted on the second anniversary date; and 1/3 becoming unrestricted on
the third anniversary date. All such shares that are otherwise restricted as of
the Termination Date will vest as of the Termination Date.

 

(iv)         Performance Shares. Executive was granted Twelve Thousand Eight
Hundred and Sixty Five (12,865) performance shares on or about August 3, 2005,
with approximately 1/3 of such shares becoming vested on the first anniversary
date of the grant; 1/3 becoming vested on the second anniversary date; and 1/3
becoming vested on the third anniversary date. Except as otherwise provided in
Section 2(e), these shares will continue to vest, pro rata, until the sooner of
the conclusion of the Severance Period or the date on which Executive commences
new employment that is not violative of Section 12(c) herein. In the event that
Executive commences new employment in compliance with Section 12(c), prior to
the conclusion of the Severance Period, the shares will vest, pro rata, until
the date on which Executive commences such new employment, but in no event will
fewer than Four Thousand Two Hundred and Eighty Eight (4,288) of such shares be
vested, regardless of the date on which Executive commences such new employment.

 

(v)          All grants of equity will be subject to accelerated vesting in the
event of a change of control of Interpublic, in accordance with the terms of the
relevant equity

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

plans, as if Executive were actively employed by Interpublic at the time of any
such change of control.

 

d.            Vesting of Options.     (i)          Executive was previously
granted, (A) on or about May 24, 2004, options to purchase Thirty Four Thousand
Nine Hundred Forty (34,940) shares of Interpublic Common Stock, with
approximately 1/3 of such options vesting on the second anniversary of that
grant; 1/3 vesting on the third anniversary; and 1/3 vesting on the fourth
anniversary; and (B) on or about May 24, 2004, was granted options to purchase
Eighty Three Thousand Eight Hundred Fifty Seven (83,857) shares of Interpublic
Common Stock, with approximately 1/3 of the options vesting on the first
anniversary of the grant; 1/3 vesting on the second anniversary date; and 1/3
vesting on the third anniversary date. All of the options referenced in
Subsection (i)(A) are fully vested and fully exercisable to the extent permitted
by law, and the options in Subsection (i)(B) shall become fully vested and may
be exercised in accordance with the terms of the options as of the Termination
Date. Such options may be exercised for a period of ninety (90) days from the
last day of the Severance Period.

 

(ii)          Executive was previously granted, on or about August 3, 2005,
options to purchase Forty One Thousand One Hundred Sixty Nine (41,169) shares of
Interpublic Common Stock. Except as otherwise provided in Section 2(e), these
options will continue to vest, pro rata, until the sooner of the conclusion of
the Severance Period or the date on which Executive commences new employment
that is not violative of Section 12(c) herein. In the event that Executive
commences new employment in compliance with Section 12(c), prior to the
conclusion of the Severance Period, the options will vest, pro rata, until the
date on which Executive commences such new employment, but in no event will
fewer than Ten Thousand Two Hundred and Ninety Three (10,293) of such options
vest, regardless of the date on which Executive commences such new employment.
Such options may be exercised for a period of ninety (90) days from the last day
of the Severance Period.

 

(iii)        All grants of options will be subject to accelerated vesting in the
event of a change of control of Interpublic, in accordance with the terms of the
relevant equity plans, as if Executive were actively employed by Interpublic at
the time of any such change of control.

 

e.            Statutory Withholding Obligations. Notwithstanding anything to the
contrary herein, under each of Sections 2(c) and 2(d), the number of shares
necessary to satisfy the minimum statutory tax withholding obligations on the
Termination Date with regard to such Sections shall fully vest on such date, be
used to cover such withholding obligation and proportionately reduce the number
of shares that would otherwise vest on each vesting date thereafter. On each
future vesting date, the number of shares to be delivered to Executive shall be
reduced as necessary to cover the minimum statutory withholding due in
connection with such vesting.

 

f.             Miscellaneous Payments during Severance Period. (i) Executive
will receive a miscellaneous allowance at the rate of Forty Five Thousand
Dollars ($45,000)

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

per year (for a maximum, twenty four (24) month total hereunder of Ninety
Thousand Dollars ($90,000)), payable as set forth immediately below. The first
payment shall be made on the First Payment Date, and shall be in the amount of
Thirty Thousand Dollars ($30,000), less all applicable taxes and withholdings.
The remaining payments, totaling up to Sixty Thousand Dollars ($60,000), will be
made in accordance with the payroll procedures for salaried personnel commencing
on December 1, 2006, and shall be made in equal, twice-monthly payments of One
Thousand Eight Hundred Seventy Five Dollars ($1,875), less all applicable taxes
and withholdings, through the end of the Severance Period. In the event
Executive becomes re-employed in compliance with Section 12(c), and such new
employer offers allowances or entitlements for such items as car services for
personal use and financial planning, then the payments contemplated in this
Subsection (f)(i) for the related fringe benefits shall cease as of the date
Executive commences such new employment. (ii) Executive will receive a lump-sum
cash payment equal to the maximum amount that would otherwise have been
contributed during the Severance Period by Employer on Executive’s behalf to
Executive’s account under the terms of the Interpublic Savings Plan in effect on
the Termination Date, assuming Executive’s continued employment and maximum
salary reduction contributions to the Savings Plan by Executive during the
Severance Period. Such payment shall be made on the First Payment Date.

 

g.            Life Insurance Premiums.  In full satisfaction of Executive’s
contractual right under his Employment Agreement to receive from Employer his
annual premium (grossed up for taxes) for Executive’s current death benefit
under his ATT Executive Life Insurance Policy, Employer will pay to Executive an
amount in lieu of the annual premium on such policy, including payment to
Executive of an annual gross up amount, payable as set forth immediately below.
Payments, each in the amount of Twenty Thousand Dollars ($20,000), less all
applicable taxes and withholdings, shall be made during January of each
successive year beginning in 2007 until the year during which Executive turns
sixty five (65) years of age. In the event the payments for 2006 premium and
gross up amounts have not been made prior to the Termination Date in the normal
course, such payments shall be paid to Executive on the First Payment Date.

 

h.            Executive Medical Plus Plan.   Executive shall be provided
coverage under Interpublic’s Executive Medical Plus Plan (the “EMP Plan”) from
the Termination Date until Executive’s 65th birthday (the “EMP Coverage Period”)
on a tax-protected basis and Executive’s annual actual medical expenses under
the EMP Plan (including premiums and any out-of-pocket expenses) will be capped
at Seven Thousand Dollars ($7,000) annually. The EMP Plan is a fully-insured
plan. In the event that Employer does not maintain the EMP Plan as a
fully-insured plan pursuant to Section 105(h) the Internal Revenue Code of 1986,
as amended (the “Code”) for the EMP Coverage Period, then Employer will honor
its obligation hereunder by either permitting Executive to participate in any
substitute fully-insured plan maintained by Employer, or, at Executive’s
election, by reaching agreement with Executive on a sum certain necessary to
enable him to receive comparable coverage at the same after-tax cost to
Executive as contemplated immediately above. If at any time during the EMP
Coverage Period Executive obtains new employment (either in compliance with
Section 12(c) or, if such

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

employment commences beyond the temporal limits of Section 12), and such new
employer provides medical insurance benefits, the EMP Plan shall provide
Executive with his secondary medical insurance coverage during the period of
such employment, but shall revert to primary coverage if such employment is
terminated prior to the expiration of the EMP Coverage Period. During the six
(6) month period immediately preceding Executive’s 65th birthday, Executive
and/or Executive’s spouse, the Employer and the Employer’s health insurance
broker will consult in good faith to assist in locating appropriate health
insurance coverage for Executive’s spouse. The Employer shall have no obligation
to pay for any medical insurance coverage for Executive or Executive’s spouse
following Executive’s 65th birthday.

 

i.             Benefit Plan Continuation.      In lieu of Executive’s continued
participation in Employer’s Accidental Death and Dismemberment Insurance Policy
or Long Term Disability Insurance Policy during the Severance Period, Employer
will pay to Executive, on the First Payment Date, the amount of Four Thousand
Dollars ($4,000), less applicable taxes and withholdings.

 

j.             Outplacement Services.            Employer will directly pay to a
vendor, on behalf of Executive, up to Fifteen Thousand Dollars ($15,000) for
outplacement services costs incurred by Executive; Employer will provide
Executive with a list of vendors that provide such services in the geographic
area of interest to Executive, and Executive shall select a vendor from that
list. Such services shall be covered to the extent that Executive utilizes one
of the vendors identified on the Employer-provided list, and so long as invoices
are submitted to Employer within one year of the Termination Date. Any such
outplacement payments shall be made by Employer no later than December 1, 2007.

 

k.            CAP Agreement.          Executive’s Capital Accumulation Plan
(“CAP”) account will become fully vested on May 14, 2007, in accordance with the
terms of the CAP Participation Agreement (other than the requirement of
continued active employment). On December 31, 2006 Employer shall credit
Executive’s CAP account by payment thereto in the amount of Eighty Thousand
Dollars ($80,000).

 

l.             Legal Fees.       Employer shall pay up to Twenty Thousand
Dollars ($20,000) for legal fees actually incurred in the negotiation of this
Agreement and Release, subject to submission of appropriate documentation no
later than May 15, 2006. Such payment shall be made on the First Payment Date.

 

3.             Release of Claims. By signing this Agreement and Release,
Executive, on behalf of himself and his current, former, and future heirs,
executors, administrators, attorneys, agents and assigns, releases and waives
all legal claims in law or in equity of any kind whatsoever that Executive has
or may have against Employer, its parents, subsidiaries and affiliates, and
their respective officers, directors, employees, shareholders, members, agents,
attorneys, trustees, fiduciaries, representatives, benefit plans and plan
administrators, successors and/or assigns, and all persons or entities acting
by, through, under, or in concert with any or all of them (collectively, the
“Releasees”). This release and waiver covers all rights, claims, actions and
suits of all kinds and descriptions that Executive now has or has ever had,
whether known or unknown or based on facts

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

now known or unknown, fixed or contingent, against the Releasees, from the
beginning of time up to and including the date that Executive executes this
Agreement and Release, including, without limitation:

 

a.             any claims for wrongful termination, defamation, invasion of
privacy, intentional infliction of emotional distress, or any other common law
claims;

 

b.            any claims for the breach of any written, implied or oral contract
between Executive and Employer, including but not limited to any contract of
employment;

 

c.            any claims of discrimination, harassment or retaliation based on
such things as age, national origin, ancestry, race, religion, sex, sexual
orientation, or physical or mental disability or medical condition;

 

d.             any claims for payments of any nature, including but not limited
to wages, overtime pay, vacation pay, severance pay, commissions, bonuses and
benefits or the monetary equivalent of benefits, but not including any claims
for unemployment or workers’ compensation benefits, or for the consideration
being provided to Executive pursuant to Paragraph 2 of this Agreement, or for
the payments and benefits to which Executive is entitled under the applicable
employee benefit plans; and

 

e.             all claims that Executive has or that may arise under the common
law and all federal, state and local statutes, ordinances, rules, regulations
and orders, including but not limited to any claim or cause of action based on
the Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Civil Rights Acts of 1866, 1871 and 1991,
the Rehabilitation Act of 1973, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Vietnam Era Veterans' Readjustment Assistance Act of 1974,
Executive Order 11246, and any state laws governing employee rights, as each of
them has been or may be amended.

 

Specifically excepted from this Release are claims for indemnification to the
extent such claims may arise within the scope of Section 8 and coverage under
the Employer’s director and officer insurance policy for acts performed by
Executive while employed by Employer. This Agreement and Release shall be
binding upon and inure to the benefit of Executive and the Releasees and any
other individual or entity who may claim any interest in the matter through
Executive. Executive also acknowledges that he has not assigned any of his
rights to make the aforementioned claims or demands. Executive also acknowledges
and represents that he has not filed nor will he file any lawsuits based on
claims or demands that he has released herein.

 

4.             Attorney Review.          Executive is hereby advised that he
should consult with an attorney prior to executing this Agreement. Executive
hereby acknowledges that he has done so.

 

5.            Knowing and Voluntary Release.        Executive agrees that he is
signing this Agreement and Release voluntarily and of his own free will and not
because of any threats or

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

duress. Executive is hereby given a period of at least twenty-one (21) days from
the date this Agreement is delivered to him within which to consider whether he
will sign it. Executive acknowledges receipt of this Agreement as of February 1,
2006. Executive may sign this Agreement and Release at any time up until receipt
of written notice from Employer that it has been revoked.

 

In order to receive the termination benefits described herein, Executive must
sign, date and return this Agreement and Release to the Employer (c/o Michael
Marra, Esq., 1114 Avenue of the Americas, 19th Floor, New York, NY 10036).

 

6.            Revocation Period.      If Executive signs this Agreement, he
acknowledges that he understands that he may revoke this Agreement within seven
(7) days after he has signed it by notifying Employer in writing that he has
revoked this Agreement. Such notice shall be addressed to the Employer (c/o
Michael Marra, Esq.). This Agreement shall not be effective or enforceable in
accordance with its terms until the 7-day revocation period has expired.

 

7.            Intellectual Property Rights.   Executive acknowledges and agrees
that all concepts, writings and proposals submitted to and accepted by Employer
(“Intellectual Property”) which relate to the business of Employer and which
have been conceived or made by him during the period of his employment, either
alone or with others, are the sole and exclusive property of Employer or its
clients. As of the date hereof, Executive hereby assigns in favor of Employer
all the Intellectual Property covered by this Section 7. On or subsequent to the
date hereof, upon written request, Executive shall execute any and all other
papers and lawful documents required or necessary to vest sole rights, title and
interest in the Employer or its nominee of the Intellectual Property.

 

8.            Indemnification and Cooperation in Proceedings.

 

(a)           Executive agrees that, in the event he is subpoenaed, or requested
by any person or entity (including, but not limited to, any government agency)
to give testimony (in a deposition, administrative proceeding, judicial
proceeding, formal or informal interview, meeting, telephone conference or
otherwise) or otherwise provide information which in any way relates to his
employment at Employer, he will give prompt written notice of such request, and
in no event later than forty-eight (48) hours after becoming aware of such
request, by overnight mail service addressed to Employer, c/o General Counsel’s
Office, Interpublic Group of Companies, 1114 Avenue of the Americas, New York,
New York 10036, and will make no disclosure until the time required by the
relevant subpoena, deposition notice or other instrument of notice.

 

(b)          Executive further agrees that he shall reasonably cooperate with
and assist Employer and its affiliates in connection with any litigation,
dispute or proceeding in which they are involved and that, because of
Executive’s involvement in the matters at issue, may require Executive’s
cooperation and assistance.  Such cooperation and assistance shall be provided
at a time and in a manner which is mutually agreeable to Executive and Employer
or its affiliates (and with due regard for existing commitments of Executive)
and shall include providing information, documents, etc., submitting to
depositions, providing testimony and assisting

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Employer and its affiliates generally in defending their position with reference
to any matter.  Executive will be reimbursed for any reasonable out-of-pocket
expense Executive incurs in fulfilling his obligations under this Subsection. 

 

(c)          Employer agrees that nothing contained herein shall modify any of
Employer’s obligations to (i) indemnify Executive against any damages, costs,
liabilities, losses and expenses as a result of any claim or proceeding, or
threatened claim or proceeding, against Executive that arises out of or is
related to his service as an officer, director or employee of Employer or (ii)
provide coverage under Employer’s director and officer liability insurance
policy.

 

9.             Non-Admission.             This Agreement and Release shall not
in any way be construed as an admission by Employer of any liability for any
reason, including, without limitation, based on any claim that Employer has
committed any wrongful or discriminatory act.

 

10.          Non-Disparagement.     (a)          Executive agrees that he will
not say, write or cause to be said or written, any statement that may be
considered defamatory, derogatory or disparaging of any of the Releasees and is
intended to damage the reputation of any Releasee.

 

(b)           Employer agrees that it will not issue or make any statements that
may be considered defamatory, derogatory or disparaging of Executive. Employer
further agrees that it will issue a mutually agreed upon press release
concerning Executive’s separation from employment, and that Employer will
provide a mutually agreed upon written reference on behalf of Executive upon a
request for employment reference by a prospective employer.

 

(c)           It shall not be a breach of this Section 10 for Executive or an
authorized representative of Employer to testify truthfully in any judicial or
administrative proceeding, or any governmental inquiry, or to make factually
accurate statements required in legal or public filings.

 

11.          Confidentiality/Company Property. Executive acknowledges that he
has had access to confidential, proprietary business information of Employer as
a result of employment, and Executive hereby agrees not to use such information
personally or for the benefit of others. Executive also agrees not to disclose
to anyone any confidential information at any time in the future so long as it
remains confidential. Executive represents that he has returned all Employer
property in his possession other than a Blackberry device and his rolodex and
similar address books, calendars and diaries, which he is permitted to retain
(but is nonetheless not permitted to disclose any confidential information
contained therein, and his right to retain such property does not diminish
Employer’s rights, or Executive’s obligations, hereunder). Executive also
acknowledges and reaffirms his continuing obligations to Employer pursuant to
any confidentiality, non-compete and/or non-solicitation agreements signed by
Executive, including but not limited to the agreements contained in Section 5 of
Executive’s CAP Participation Agreement dated May 26, 2004 and Article VIII of
the Employment Agreement. Nothing herein shall prevent Executive from fully and
truthfully complying with any legal process served upon him, subject to the
procedures set forth in Section 8.

 

12.            Non-Solicitation of Clients and Employees.     During the
Severance Period,

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Executive shall not (a) directly or indirectly solicit any employee of Employer
to leave such employ to enter the employ of Executive or of any person, firm or
corporation with which Executive is then associated, or induce or encourage any
such employee to leave the employment of Employer or to join any other company,
or hire any such employee, or otherwise interfere with the relationship between
Employer and any of its employees, provided that the foregoing shall not prevent
Executive from serving as a requested reference or be violated by general
advertising not specifically targeted at the employees of Interpublic; or (b)
directly or indirectly solicit or handle on Executive’s own behalf or on behalf
of any other person, firm or corporation, the event marketing, public relations,
advertising, sales promotion or market research business of any person or entity
which is a client of Employer, or to induce any such client to cease to engage
the services of Employer or to use the services of any entity or person that
competes directly with a material business of Employer, where the identity of
such client, or the client’s need, desire or receptiveness to services offered
by Employer is known by Executive as a part of his employment with Employer; or
(c) commence employment, including employment in a financial capacity, with any
entity that does any of the foregoing as its primary business activity.

 

13.          Entire Agreement; No Other Promises. Except as to any
confidentiality, non-compete and/or non-solicitation agreements signed by
Executive upon or during his employment with Employer and the CAP Participation
Agreement, Executive hereby acknowledges and represents that this Agreement and
Release contains the entire agreement between Executive and Employer, and it
supersedes any and all previous agreements concerning the subject matter hereof.
Executive further acknowledges and represents that neither Employer nor any of
its agents, representatives or employees have made any promise, representation
or warranty whatsoever, express, implied or statutory, not contained herein,
concerning the subject matter hereof, to induce Executive to execute this
Agreement and Release, and Executive acknowledges that he has not executed this
Agreement and Release in reliance on any such promise, representation or
warranty.

 

14.          Equitable Relief. Executive acknowledges that a remedy at law for
any breach or attempted breach of this Agreement will be inadequate, and agrees
that Employer shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach.

 

15.          Severability. If any term or condition of this Agreement and
Release shall be held to be invalid, illegal or unenforceable in any respect by
a court of competent jurisdiction, this Agreement and Release shall be construed
without such term or condition. If at the time of enforcement of any provision
of this Agreement, a court shall hold that the duration, scope or area
restriction of any provision hereof is unreasonable under circumstances now or
then existing, the parties hereto agree that the maximum duration, scope or area
reasonable under the circumstances shall be substituted by the court for the
stated duration, scope or area.

 

16.          Withholding.     The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to applicable law or regulation.

 

17.          Choice of Law and Forum. This Agreement and Release shall be
construed and enforced in accordance with, and governed by, the laws of the
State of New York, without regard

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

to its choice of law provisions. Any dispute under this Agreement and Release
shall be adjudicated by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, and judgement upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall take place in New York City. The
prevailing party in any such arbitration, as determined by the arbitrator, may
be awarded its attorney' s fees and costs in the discretion of the arbitrator,
provided that the arbitrator shall not make any award against the Executive
unless he finds Executive' s position overall to have been frivolous or taken in
bad faith.

 

18.          Code Section 409A. If any provision of this Agreement (or of any
payment of compensation, including equity compensation or benefits) would cause
Executive to incur any additional tax or interest under Code Section 409A or any
regulations or Treasury guidance promulgated thereunder, Employer shall, after
consulting with Executive, reform such provision to comply with Code Section
409A; provided that Employer agrees to maintain, to the maximum extent
practicable, the original intent and economic benefit to Executive of the
applicable provision without violating the provisions of Code Section 409A.
Nothing herein shall be interpreted as an agreement by Employer to reimburse
Executive for any penalties assessed by any taxing authority, as long as
Employer has acted in good faith.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

18.          Amendment. This Agreement and Release may not be amended or
modified in any way, except pursuant to a written instrument signed by both
parties.

 

HAVING READ AND UNDERSTOOD THE RELEASE, CONSULTED COUNSEL OR VOLUNTARILY ELECTED
NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO
ENTER INTO THIS AGREEMENT AND RELEASE, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AND RELEASE AS OF THE DAY AND YEAR FIRST WRITTEN BELOW.

 

 

 

/s/ Nicholas Cyprus                                           

 

NICHOLAS CYPRUS

 

        Dated: March 20, 2006       The Interpublic Group of Companies, Inc.    
  By: /s/Frank Mergenthaler                                   FRANK MERGENTHALER
      Dated: March 20, 2006

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 